Opinion issued December 1, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00504-CR
                            ———————————
                     ETHER LAVER THOMAS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 15-DCR-070852


                                   OPINION

      Appellant, Ether Laver Thomas, pleaded guilty to one count of first-degree

theft and one count of first-degree money laundering without an agreed punishment

recommendation. After a hearing, the trial court sentenced appellant to 28 years’

confinement. In a single issue with two subparts, appellant contends that (1) she did
not validly waive her right of appeal and, therefore, this Court has jurisdiction over

this appeal, and (2) her guilty plea was not knowing or voluntary because she

pleaded guilty without a sentencing recommendation on the poor advice of counsel

and received a harsher sentence than she expected. The State responds that

appellant’s guilty plea was entered into knowingly and voluntarily and that we

should dismiss this appeal because appellant validly waived her right of appeal. The

State also argues that appellant waived error by presenting an improper multifarious

issue that combines whether she waived her right to appeal with a claim that her

guilty plea was involuntary due to ineffective assistance of counsel, and thus

appellant inadequately briefed her issue so that it presents nothing for review.

      We affirm.

                                      Background

      In September 2015, appellant was indicted for one count of theft of $200,000

or more and one count of money laundering of $200,000 or more, each a first-degree

felony offense at the time,1 “pursuant to one scheme and continuing course of


1
      At the time of the offenses, the Penal Code classified both theft and money
      laundering as first-degree felony offenses if the value of the property stolen or value
      of the funds laundered was $200,000 or more. Act of Sept. 1, 1994, 73d Leg., R.S.,
      ch. 900, § 1.01, sec. 31.03, 1993 Tex. Gen. Laws 3586, 3638 (amended 2015)
      (current version at TEX. PENAL CODE ANN. § 31.03(e)(7) (requiring $300,000 or
      more in property stolen to constitute first-degree felony)); Act of Sept. 1, 2005, 79th
      Leg., R.S., ch. 1162, § 2, sec. 34.02, 2005 Tex. Gen. Laws 3802, 3803 (amended
      2015) (current version at TEX. PENAL CODE ANN. § 34.02(e)(4) (requiring $300,000
      or more in funds laundered to constitute first-degree felony)).

                                             2
conduct” between 2007 and 2014. Appellant and six co-conspirators were accused

of stealing more than $8 million from an engineering company at which one of the

co-conspirators, Andrea Davidson, was employed as an accountant. In June 2017,

the State filed a disclosure in this case stating that Davidson had been found guilty

in February 2017 of first-degree theft of more than $200,000 “for similar acts

committed during the timeframe for which [appellant] [was] indicted” and received

a twenty-eight-year prison sentence. The disclosure stated, “Davidson admitted to

committing the offense and implicated [appellant].”

      In November 2017, appellant pleaded guilty to both offenses. She signed and

initialed next to each paragraph of a written guilty plea, which included the trial

court’s written admonishments, her waiver of certain statutory and constitutional

rights, stipulations, and a judicial confession. Appellant was admonished that she

was charged with two-first degree felony offenses for theft and money laundering

with a punishment range of “5 to 99 years or life and up to a $10,000 fine.” She was

also admonished that the State’s punishment recommendation, if any, was not

binding on the court and that if the court’s punishment did not exceed the State’s

recommendation agreed to by appellant, then appellant could appeal only with the

court’s permission.

      Appellant waived certain statutory and constitutional rights, including the

right to trial by jury, and she “request[ed] the consent and approval of the [trial court]

                                            3
and the attorney for the State to such waiver.” Appellant stipulated that she entered

her guilty plea to the two offenses voluntarily after fully consulting with her attorney

and having been satisfied that her attorney properly represented her. In a section

regarding a punishment recommendation by the State, the stipulation stated, “[The]

State will waive its right to a jury trial. This is an ‘open’ plea without a

recommendation.” After appellant signed her guilty plea, her trial counsel also

signed, certifying that she had consulted with appellant and advised appellant of her

rights; that appellant was mentally competent, fully understood the trial court’s

admonishments, and was fully aware of the consequences of her written guilty plea;

and that trial counsel “believe[d] this document [the guilty plea] was knowingly and

voluntarily executed by [appellant].” Finally, the attorney for the State also signed

appellant’s guilty plea, certifying the State’s consent to and approval of

“[appellant’s] waiver of trial by jury and the stipulations contained in this

document.” Appellant’s guilty plea expressly waived her right to a jury trial, but it

did not state that it waived appellant’s right to appeal.

      In addition to her written guilty plea, however, appellant signed a separate

document, entitled “Defendant’s Waiver of Right to Appeal – Guilt Innocence only.”

In this document, appellant acknowledged:

      that if the punishment assessed by [the trial court] does not exceed the
      punishment recommended by the State and agreed to by [appellant] and
      [appellant’s] attorney, [appellant] must have the permission of [the trial

                                           4
      court] before [she] may prosecute an appeal on any matter in this case,
      except for those matters raised by written motions prior to trial.

Appellant “voluntarily waive[d] [her] right to file a Motion for New Trial, a Motion

in Arrest of Judgment, a Notice of Appeal, or any right to appeal that [she] may have

in this cause of action.”

      Neither appellant’s written guilty plea nor her appeal waiver confirmed that

the State would recommend a punishment or stated what the recommendation would

be. Necessarily, neither included an agreement between the State and appellant and

her counsel as to what her punishment should be.

      After accepting appellant’s guilty plea, the trial court issued a certificate of

appellant’s right of appeal. See TEX. R. APP. P. 25.2(a)(2) (“The trial court shall enter

a certificate of the defendant’s right of appeal each time it enters a judgment of

guilt . . . .”). The certificate checked two boxes, certifying both that appellant’s case

“is a plea-bargain case, and the defendant has no right of appeal . . . as to

guilt/innocence” and that “the defendant has waived the right of appeal as to

guilt/innocence.” This certificate of appellant’s right of appeal as to guilt/innocence

did not say anything about appellant’s having waived the right to appeal the sentence

rendered by the trial court.

      At appellant’s plea hearing on November 17, 2017, the State offered into

evidence, without objection from appellant, appellant’s written guilty plea, including

the written admonishments, waiver of rights, and stipulations and judicial
                                           5
confession; the trial court’s order accepting appellant’s guilty plea; the trial court’s

certification of appellant’s right of appeal; and appellant’s written waiver of her right

to appeal her sentence if not greater than the State’s recommendation. And, where

the printed form stated that “the attorney for the State will recommend to the Court

that my punishment be assessed at the following,” was a handwritten insertion

stating, “State will waive its right to a jury trial. This is an ‘open’ plea without a

recommendation.” The State also offered into evidence forty exhibits, consisting

primarily of banking records, without objection from appellant.

      Appellant testified that she understood she was charged with two first-degree

felony offenses with a punishment range from five to ninety-nine years or life in

prison and a fine up to $10,000. Appellant pleaded guilty to both offenses during the

following colloquy:

      [Trial Court]:   And are you pleading guilty freely and voluntarily?

      [Appellant]:     Yes.

      [Trial Court]:   In other words, no one is forcing you to make this plea?

      [Appellant]:     Correct.

      [Trial Court]:   And I understand that there’s no plea agreement at this
                       time, and you’re going to be coming to the Court for
                       punishment. And that’s what you're asking, correct?

      [Appellant]:     Yes.

      ....


                                           6
      [Trial Court]:   And, ma’am, you also understand that you have the
                       right to have a jury trial?

      [Appellant]:     Yes.

      [Trial Court]:   And are you giving up or waiving your right to that jury
                       trial?

      [Appellant]:     Yes.

      [Trial Court]:   And if your case were tried to a jury, you would also
                       have the right to an appeal. Do you understand that?

      [Appellant]:     Yes.

      [Trial Court]:   And are you also waiving your right to that appeal?

      [Appellant]:     Yes.

      [Trial Court]:   Very well. At this time, I’m going to withhold a finding
                       of guilt on your part. We’re going to reset your case for
                       what we call a sentencing hearing.

      The trial court’s order accepting appellant’s guilty plea stated that appellant

was mentally competent and was “represented by competent and effective counsel,”

that she received and fully understood the court’s admonishments, and that she

voluntarily and knowingly executed a waiver of her right to a jury trial after the court

admonished her of the consequences of her plea. The order did not mention an appeal

waiver.

      In March 2018, the trial court held a sentencing hearing. The State presented

two witnesses. The first witness was the complainant, Dr. Manmohan Kalsi, who

testified that he had owned Kalsi Engineering, an engineering company, since 1978,


                                           7
and that he hired Davidson as an accountant in 2002. Davidson would invite many

other people, including appellant, to her office at Kalsi Engineering, and Dr. Kalsi

testified that he would welcome them, so he had met appellant and had seen her at

least twice a year while Davidson worked for him from 2002 to 2014. Appellant was

never, however, employed by Kalsi Engineering or by Dr. Kalsi. The trial court

admitted into evidence a summary of financial records showing that appellant,

Davidson, and their co-conspirators stole nearly $8.5 million from Kalsi Engineering

between 2007 and 2014 and that more than $3 million was stolen by appellant alone.

      The State’s second witness, M. Cardenas, an investigator in the Economic

Crimes Division of the Fort Bend County District Attorney’s Office, had prepared

summaries of appellant’s and Davidson’s banking records, which the trial court

admitted into evidence. Cardenas testified about his review of the voluminous

financial records dating from 2007 to 2014, during which time about $3 million was

deposited into appellant’s bank account and, of that amount, appellant returned

approximately $250,000 to Davidson. During that time, appellant withdrew

approximately $1.2 million in cash and spent nearly $900,000 on food, luxury items,

casinos, travel and hotels, salons, and clothing stores.

      After the State rested, appellant called six witnesses. C. Garza, who was

employed by the Fort Bend County Community Supervision and Corrections

Department, testified about the risk assessment and presentence investigation report

                                           8
that he had completed for appellant, which stated that appellant had been charged

with felony theft and sentenced to five years’ community supervision in 1982.

Appellant was also convicted of welfare fraud and sentenced to six years’

community supervision in 1997. Appellant’s remaining witnesses, including her

employer, pastor, son, and nephew, testified on her behalf.

      In closing, the State argued that “Davidson took four and a half million.

[Appellant], in her own account, the account that she held on her own, $3 million,”

and stated, “you’re aware of what happened in Andrea Davidson’s case, and I think

the two of them, because they worked together in this crime, should share in that

punishment.” It argued, “So, my recommendation to the Court, if the Court would

consider it, is to match their sentences[.]” As stated above, the State’s pretrial

disclosure showed that Davidson had been found guilty of first-degree theft in

February 2017 and sentenced to twenty-eight years in prison. In her closing,

appellant’s counsel attempted to distinguish appellant’s case from that of Davidson

by referring to Davidson as “the mastermind in this case,” and defense counsel urged

the court to sentence appellant to community supervision.

      After a brief recess to take the case under advisement, the trial court sentenced

appellant to twenty-eight years’ confinement, the amount for which the State had




                                          9
argued at the hearing.2 The trial court told appellant, “[I]t seems like you lived a

double life, one where you’re a wonderful person at home with your family,” but the

court could not “ignore the fact that [appellant] [was at the time] in [her] fifties, and

[she] [hadn’t] learned a lesson. . . . [Appellant had] been through the court system

twice, and now here [she] [was] a third time.” The trial court’s judgment stated that

appellant and the State agreed to waive a jury trial, that the trial court consented to

the waiver, and that appellant entered a plea of guilty for the two offenses. The

judgment did not state that appellant had waived her right to appeal.

      The trial court’s certification of appellant’s right of appeal provided that

appellant had waived the right to appeal with a handwritten notation indicating that

she had waived her right to appeal “as to guilt/innocence.”

      Appellant filed a motion for new trial, generally arguing that “the sentence

imposed was cruel and unusual, disproportionate and excessive, in violation of” the

Eighth Amendment of the United States Constitution and Article I, Section 13 of the

Texas Constitution. See U.S. CONST. amend. VIII; TEX. CONST. art. I, § 13. The trial




2
      Appellant states on appeal that the trial court also assessed “restitution in the amount
      of $8,472,754.15,” which the State does not dispute, referring in its brief on appeal
      to “the amount of restitution owed,” but there is no evidence in the record on appeal
      that the trial court assessed restitution against appellant. Although the appellate
      record includes the State’s motion to include restitution in the judgment, the record
      does not include an order on the motion, and the trial court’s judgment, which is
      included in the record, states, “Total Amount of Restitution/Reparation: $0.00.”

                                             10
court did not rule on appellant’s motion for new trial, and it was overruled by

operation of law. See TEX. R. APP. P. 21.8(a), (c).

      This appeal followed.3 After the parties filed their briefs, we reviewed the

record and determined that the trial court’s certification of appellant’s right to

appeal, which stated both that this was a plea-bargain case and appellant had no right

of appeal and that appellant had waived her right of appeal, appeared defective. See

Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005) (“[A]n appellate court

has the ability to examine a [trial court’s] certification [of an appellant’s right of

appeal] for defectiveness, and to use Rules 37.1 and 34.5(c) [of the Texas Rules of

Appellate Procedure] to obtain another certification, whenever appropriate.”).

      We issued an order abating this appeal and remanding to the trial court for

further proceedings, stating, “There is no indication in appellant’s plea paperwork,

elsewhere in the Clerk’s Record, or anywhere in the Reporter’s Record that

[appellant’s] waiver of her right to appeal was bargained for in exchange for the

State’s consent to her waiver of a jury trial.” This was the only waiver referenced in

the trial court’s judgment and it described the waiver of the right to a jury trial as

given in exchange for a guilty plea without such a trial. See TEX. CODE CRIM. PROC.

ANN. art. 1.13 (providing defendant may not unilaterally waive right to jury trial, but


3
      On appeal, appellant has not raised any issue regarding the Eighth Amendment or
      Texas Constitution, and she has thus waived these issues.

                                          11
trial court and State must consent); Carson v. State, 559 S.W.3d 489, 494–96 (Tex.

Crim. App. 2018) (holding that record must show State consented to defendant’s

waiver of right to jury trial “in exchange for the defendant’s waiver of his appeal”

and that defendant’s waiver “was made in exchange for consideration given by the

State and, thus, was voluntary, knowing and intelligent”); see also Dears, 154

S.W.3d at 615 (“At the time of the appellate court’s ruling in this case, it had before

it the clerk’s record, which reflected that Dears had a right to appeal. Therefore, the

Court of Appeals was obligated to review that record in ascertaining whether the

certifications were defective. The certifications state that these are plea bargain

cases, but the record refutes this.”).

      We ordered the trial court to conduct a hearing with appellant, her counsel,

and a representative of the State and, post hearing, to issue findings of facts and

conclusions of law regarding whether the State’s consent to appellant’s jury-trial

waiver was given as consideration for appellant’s appeal waiver. See TEX. R. APP.

P. 37.1 (authorizing appellate court to make appropriate order to remedy defect in

certification of appellant’s right of appeal in criminal case), 34.5(c)(2) (authorizing

supplementation of clerk’s record if appellate court in criminal case orders trial court

to prepare and file findings of fact and conclusions of law or certification of

appellant’s right of appeal). We also ordered the trial court, if necessary, to cure any

defect by executing an amended certification of appellant’s right to appeal.

                                          12
      At the hearing on remand, appellant was represented by her appellate counsel,

D. Craig Hughes, who signed her appellate brief previously filed in this Court. Both

appellant’s trial counsel, Cheryl Coleman, and trial counsel for the State, Assistant

District Attorney Abdul Farukhi, testified at the hearing. The court admitted into

evidence appellant’s written guilty plea and appeal waiver, as well as an affidavit

from Coleman.

      Farukhi testified that he recalled negotiating a guilty plea with Coleman, but

that they could not agree on a sentencing recommendation. He could not recall any

specific conversation with Coleman about waiving appellant’s right of appeal.

Farukhi admitted that he handwrote, in the section of appellant’s plea paperwork

about the State’s punishment recommendation, that the “State will waive its right to

a jury trial. This is an ‘open’ plea without a recommendation.” Based on his review

of his handwritten words in appellant’s guilty plea, Farukhi testified that the State

had consented to appellant’s waiver of a jury trial in exchange for appellant’s appeal

waiver and that the State would not have consented to appellant’s jury-trial waiver

if appellant had not also waived her right of appeal. On cross-examination, Farukhi

agreed that appellant’s written guilty plea did not specifically say that the State

waived its right to a jury trial in exchange for appellant’s appeal waiver, and he

conceded that he could have added it. He also agreed that he could have added

language to the certificate of appellant’s right to appeal showing the consideration

                                         13
provided by the State in exchange for appellant’s appeal waiver. He further agreed

that the State received a benefit from appellant’s plea of guilty to two serious felony

offenses in exchange for her jury-trial waiver, although he maintained that appellant

had bargained for her waiver of her right of appeal.

       Coleman also testified at the hearing on remand. She denied discussing an

appeal waiver with the State in appellant’s case. Coleman asserted a claim of

attorney-client privilege regarding her communications with appellant, prompting

the trial court to ask Hughes, appellant’s appellate counsel, if “there [has] been an

ineffective assistance claim,” to which Hughes answered “No.” The trial court

stated, “I don’t believe that there is a writ or anything of that sort alleging ineffective

assistance or anything accusatory that would invoke [attorney-client] privilege,” to

which Hughes responded, “There’s not a writ[.]” The State, referring to appellant’s

brief on appeal, countered that appellant “does raise peripherally an ineffective

assistance of counsel claim for poor attorney advice,” to which Hughes responded,

“I would say poor attorney advice does not rise to the level of an ineffective

assistance of counsel.” Appellant, who was present at the hearing, did not contravene

her counsel or waive attorney-client privilege.

       In closing, the State offered no argument but instead deferred to the trial court.

After the hearing, appellant, through her appellate counsel, Hughes, filed proposed

findings of fact and conclusions of law with the trial court, which the court adopted

                                            14
in their entirety in a written order. The trial court’s findings of fact and conclusions

of law included the following:

      I.     Findings of Fact

      ....

      3.     [The State] and [appellant’s counsel] were unable to reach an
             agreement on a number of years to be reflected in an agreed
             sentence recommendation.

      ....

      5.     [The State] and [appellant’s counsel] agreed that the judge in the
             trial court . . . would assess the punishment if [appellant] agreed
             to plead guilty.

      ....

      7.     State’s Exhibit No. 1 does not specifically state that the State will
             waive its right to a jury trial in exchange for [appellant’s] waiver
             of her right to appeal.

      ....

      10.    Mr. Farukhi admitted that with regard to [appellant’s] waiver of
             her right to appeal in exchange for the State waiving a jury trial,
             such consideration would be expressly noted in the paperwork.
             However, he admitted[,] “There’s no quid pro quo written in that
             way on [the] paperwork.”

      11.    The Court’s Certification of Defendant’s Right to an Appeal
             (State’s Exhibit No. 2) provides that [appellant] has waived the
             right to appeal with the handwritten notation indicating that
             [appellant] has waived her right to appeal “as to guilt/innocence.”

      12.    There is no language provided or written into the subject
             Certification of Defendant’s Right of Appeal concerning any
             exchange for the State’s consent to [appellant’s] waiver of her
             right to a jury trial.

                                          15
....

15.    Assistant District Attorney Farukhi’s testimony is undisputed
       that with respect to [appellant’s] Waiver of Right to Appeal
       (Defendant’s Exhibit No. 1), it provides no express and clear
       language of a quid pro quo expressly written in the document
       indicating that [appellant] waived her right to appeal in
       consideration for the State’s consent to her jury waiver.

16.    There was no direct evidence presented to the Court that [the
       State] and [appellant’s counsel] ever engaged in a colloquy or
       conversation concerning [appellant’s] right to appeal and the
       waiver thereof.

....

18.    There were no discussions between [appellant’s counsel] and
       [the State] about consideration related to [appellant’s] waiver of
       her right to appeal.

19.    The Court’s Certification of Defendant’s Right to Appeal
       (State’s Exhibit No. 2) indicates that “[appellant] has no right to
       appeal as to guilt or innocence.”

20.    [Appellant’s counsel] had no discussion or conversation with
       [appellant] that she was waiving her right to appeal in exchange
       for anything being offered by the State.

....

25.    [Coleman’s] affidavit provides that “I agree with the [Court of
       Appeals’] order of abatement [in this case], that the record and
       plea paperwork did not indicate that [appellant’s] waiver of her
       right to appeal was bargained for, as there was no negotiation
       with the [State] regarding any consideration that was to be given
       by the State in exchange for such waiver.”

26.    [Coleman’s] affidavit also provides that “After reviewing my
       notes and the documents referenced above, I can say pretty
       definitively that there was no negotiation whatsoever regarding


                                   16
       whether [appellant’s] waiver was given in exchange for a waiver
       by the State.”

27.    [Coleman’s] affidavit finally provides, “At the time, the State’s
       waiver of a jury trial was given in consideration for [appellant’s]
       agreement to plead guilty to two felony offenses, which is clearly
       supported by the record.”

28.    In the Written Stipulation and Judicial Confession, which is part
       of [appellant’s] Plea of Guilty or Nolo Contendere, [appellant]
       initialed the statement that “the attorney for the State will
       recommend to the Court that my punishment be assessed at the
       following,” next to which was handwritten in a blank space,
       “State will waive it[s] right to a jury trial. This is an ‘open’ plea
       without a recommendation,” followed by the preprinted
       statement, “I agree and accept that recommendation and have
       entered into a plea-bargain agreement for such
       recommendation.”

....

30.    In addition, [the trial court’s] Judgment states, “it appearing to
       the Court that [appellant], her counsel, and the State’s attorney
       have agreed in writing [in] open court to waive a jury in the trial
       of this cause and to submit this cause to the Court,” and therefore
       found that “there was no plea-bargaining agreement between the
       [S]tate and [appellant]”; the Court made no reference to
       [appellant’s] waiver of appeal.

II.    Conclusions of Law

....

33.    There is no indication in [appellant’s] plea paperwork or
       elsewhere in the Court’s record that her waiver of her right to
       appeal was bargained for in exchange for the State’s consent to
       her waiver of a jury trial. See TEX. CODE CRIM. PROC. ANN. art.
       1.13 . . . .

34.    [Appellant] did not agree upon, and the record does not
       demonstrate, that the State exchanged consideration for

                                    17
       [appellant’s] waiver of her right to appeal, or as a part of an
       agreement that included that waiver, but exclusively for her
       agreement to plead guilty to two felony offenses. . . .

35.    Given the facts and circumstances presented, [appellant] could
       not have effectively waived her right to appeal, as it was not
       voluntary, knowing and intelligent.

36.    The record reflects that the State’s waiver of a jury trial was
       given in consideration not for [appellant’s] waiver of her right to
       appeal, or as part of an agreement that included that waiver, but
       exclusively for [appellant’s] agreement to plead guilty to the two
       felony offenses of theft and money laundering.

37.    In order for [appellant] to effectively waive her right to appeal,
       the State was required to give [appellant] some consideration for
       her foregoing that right.

38.    There was no consideration exchanged for [appellant’s] waiver
       of her right to appeal.

....

40.    [Appellant] did not waive her right to appeal.

41.    The [trial court’s] Certification of Defendant’s Right of Appeal
       (State’s Exhibit No. 2) is defective and inaccurate. . . . The defect
       and inaccuracies exist because [appellant’s] sentencing was not
       agreed upon and, therefore, [appellant] could not effectively
       waive her right to appeal and the State gave her no consideration
       for that waiver. . . .

42.    The [trial court] will prepare an amended trial court certification
       of [appellant’s] right to appeal to correct inaccuracies, a defect
       or omissions, which will be submitted to the Court of Appeals
       for the First District of Texas, concluding that [appellant] does,
       in fact, have the right to appeal. TEX. R. APP. P. 25.2(f), 34.5(c),
       37.1.




                                    18
      The trial court signed an amended certification of appellant’s right to appeal,

stating that this case “is not a plea-bargain case, and [appellant] has the right of

appeal.” After the trial court clerk supplemented the record on appeal with the

transcript of the hearing, the trial court’s order adopting appellant’s proposed

findings of fact and conclusions of law, the trial court’s findings of fact and

conclusions of law, and the amended certification of appellant’s right of appeal, we

reinstated this appeal. Appellant did not file a reply brief, and neither party filed

supplemental briefing. See TEX. R. APP. P. 38.3, 38.7.

                             Waiver of Right of Appeal

      We first address appellant’s right to appeal, as this is a jurisdictional matter.

The parties disagree whether appellant validly waived her right of appeal, which

raises the Court’s subject-matter jurisdiction to decide this appeal. See Jones v. State,

488 S.W.3d 801, 808 (Tex. Crim. App. 2016). In order for the Court to assert subject-

matter jurisdiction over this appeal, the appeal must be authorized by law. See Abbott

v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008) (citing TEX. CONST. art.

V, § 6(a), TEX. CODE CRIM. PROC. ANN. art. 44.02, and TEX. R. APP. P. 25.2(a)(2)).

      “Generally speaking, a criminal defendant has a statutory right to appeal.”

Carson, 559 S.W.3d at 492 (citing TEX. CODE CRIM. PROC. ANN. art. 44.02).

“However, a defendant in a non-capital case may waive any rights secured to him

by law.” Id. (citing TEX. CODE CRIM. PROC. ANN. art. 1.14(a)). A defendant’s waiver


                                           19
of the right to appeal must be made voluntarily, knowingly, and intelligently, and a

valid waiver will prevent the defendant from appealing any issue unless the trial

court consents to the appeal. Id. at 492–93 (citing Monreal v. State, 99 S.W.3d 615,

617 (Tex. Crim. App. 2003)). “[A] defendant may knowingly and intelligently waive

his appeal as part of a plea when consideration is given by the State, even when

sentencing is not agreed upon.” Id. at 494 (citation omitted).

      Appellant argues that she did not knowingly and voluntarily waive her right

to appeal because the State had not recommended a punishment, so she did not know

what sentence the trial court would impose on her when she executed the waiver.

Appellant also argues that her appeal waiver was not knowing or voluntary because

the State did not give her consideration for it. The State responds that it waived its

right to a jury trial in exchange for appellant’s ability to apply for deferred

adjudication, which the State contends was “not available but for the State’s waiver

[of its right to a jury trial].” The State also argues that it waived its right to a jury

trial in exchange for appellant’s waiver of her right to appeal. We disagree.

      The Supreme Court has held that a criminal defendant who pleads guilty

ordinarily waives the privilege against self-incrimination, the right to trial by jury,

and the right to confront accusers. Godinez v. Moran, 509 U.S. 389, 398 (1993). The

Court has not held, however, that a guilty plea normally waives the right to appeal.

See, e.g., id. A waiver of the right of appeal, like the waiver of other rights, does

                                           20
require consideration, however, and the Court of Criminal Appeals has addressed

the consideration required to support a finding that a defendant has waived her right

of appeal several times in the last few years.

      Ex parte Delaney is particularly on point. 207 S.W.3d 794, 795–99 (Tex.

Crim. App. 2006). In that case, a waiver of appeal was executed before the trial court

proceeded to adjudicate guilt; it was not bargained for; and there was no

recommended sentence. Id. at 798. Accordingly, the Court of Criminal Appeals

concluded that the defendant’s “waiver of appeal was not made knowingly and

intelligently regarding the sentencing phase of trial.” Id. It added, “Even when a

waiver is bargained for in exchange for deferred adjudication, if the plea agreement

does not contain a recommended punishment to be imposed if guilt is adjudicated,

then the waiver may not be knowing and intelligent and thus may not be valid.” Id.

at 798–99. Although a recommended sentence does not guarantee that the defendant

will receive the specified sentence, the defendant cannot be certain of the terms of

his sentence until he violates the terms of his community supervision and guilt is

adjudicated. Id. at 799. Because the defendant “could not know what errors might

occur at the sentencing phase of trial or what punishment would be assessed if guilt

was adjudicated, . . . [his] waiver was not knowing and intelligent and [did] not bar

him from appealing from the punishment phase of trial.” Id. at 799–800.




                                          21
      Subsequently, the Court of Criminal Appeals addressed the broader issue of

“whether a defendant can voluntarily waive his appeal when sentencing was not

agreed upon, but where consideration was given by the State.” Carson, 559 S.W.3d

at 494. Carson too is applicable here because the State argues that consideration was

given for appellant’s waiver of the right to appeal—namely the State’s

relinquishment of its right to a jury trial. Id. (citing Ex parte Broadway, 301 S.W.3d

694, 695–96 (Tex. Crim. App. 2009) (holding waiver of right to appeal was valid

where State waived right to jury trial in exchange for defendant’s right to appeal)).

In Carson, the court examined the record and found evidence that the defendant

“negotiated with the State in order to ensure that he would have his case heard by

the trial court, as opposed to a jury.” Id. at 495. The State had initially represented

to the trial court in a pretrial conference that it did not intend to waive its right to a

jury trial. Id. However, at the guilty-plea hearing, defense counsel told the court that

the defendant had “negotiated to get the State to waive a jury” and that the defendant

waived his right to appeal to induce the State to waive a jury. Id. The State confirmed

that it had told defense counsel that the State wanted a jury trial if the defendant

intended to appeal, and defense counsel stated that he had explained to the defendant

that his best chance at a less severe punishment was for the trial court to assess

punishment and, to ensure the trial court assessed punishment, the defendant waived




                                           22
his right to appeal even though he entered an open plea without a sentencing

recommendation. Id.

       Based on these representations, the court determined that the defendant had

negotiated for the State to waive its right to a jury trial by waiving his right to appeal:

       Given these exchanges, it is clear that [the defendant’s] trial counsel
       and the prosecutor had discussed the possibility of going to a jury and
       [the defendant’s] desire not to do so. It is also apparent that the State
       did not want to consent to a bench trial if there was a possibility of a
       later appeal.

Carson, 559 S.W.3d at 495–96. The court held that the defendant’s waiver of his

right of appeal was made in exchange for consideration given by the State and, thus,

was voluntary, knowing, and intelligent. Id. at 496.

       Unlike in Carson, the record on appeal in this case does not reflect that

appellant waived her right of appeal in exchange for consideration given by the State.

See id. To the contrary, the record reflects that appellant and the State negotiated for

both parties to give up their right to a jury trial in exchange for appellant’s guilty

plea—not for her waiver of her right to appeal. The record further reflects that

appellant surrendered her right to appeal in advance of the punishment hearing and

without a known recommendation by the State as to punishment solely in order to

be allowed to seek community supervision for the third time and, thus, she had no

knowledge of the sentence to be imposed at the time she signed the waiver. This is

exactly the same situation as in Delaney, in which the Court of Criminal Appeals


                                            23
held the defendant’s waiver of appeal was invalid. See Delaney, 207 S.W.3d at 799

(concluding defendant’s pretrial waiver of appeal was not voluntary, knowing, or

intelligent where plea agreement did not state actual or maximum punishment

because “unanticipated errors may occur at the punishment phase of trial”). We see

no reason to depart from Delaney and Carson in this case.

      The references to appellant’s appeal waiver in her written guilty plea and in

the written appeal waiver itself conditioned the waiver on a sentencing

recommendation by the State, but the State did not make a recommendation. At

appellant’s plea hearing, appellant acknowledged that she was waiving her right of

appeal, but there was no discussion regarding whether she had bargained or received

consideration for the waiver. The trial court’s written order accepting appellant’s

guilty plea stated that appellant voluntarily and knowingly executed a waiver of her

right to a jury trial, but it did not mention any waiver of her right to appeal. At her

sentencing hearing, the trial court again acknowledged that appellant had waived her

right to a jury trial, but again there was no mention of an appeal waiver. The trial

court’s judgment expressly found “that there was no plea-bargaining agreement

between the State and [appellant],” and the judgment did not mention an appeal

waiver. The trial court’s original certification of appellant’s right of appeal stated

both that this was a plea-bargain case and appellant had no right of appeal and that

appellant had waived her right of appeal.

                                          24
      Because the certificate appeared defective, we abated this appeal after the

parties filed their briefs in this Court and remanded the case to the trial court to

determine whether its original certificate was defective. The trial court held a hearing

at which Coleman, appellant’s trial counsel, and Assistant District Attorney Farukhi,

the State’s trial counsel, both testified as set out above.

      After the hearing, the trial court amended its certificate of appellant’s right to

appeal, certifying that appellant’s case “is not a plea-bargain case, and [appellant]

has the right of appeal.” The trial court issued findings of fact and conclusions of

law, including that appellant’s plea paperwork stated that appellant waived her right

to a jury trial but did not state that the State would waive its right to a jury trial in

exchange for appellant’s appeal waiver. The court also found that appellant’s written

waiver of her right of appeal did not mention any consideration provided by the

State. Based on its findings, the trial court concluded that there was no evidence

showing that appellant’s waiver of her right to appeal, even in part, induced the State

to waive its right to a jury trial or that appellant’s waiver of her right of appeal was

bargained for in exchange for the State’s waiving its right to a jury trial. The trial

court further concluded that the State’s waiver of a jury trial was given as

consideration for appellant’s agreement to plead guilty to two felony offenses, and

that appellant thus did not validly waive her right of appeal. Neither party has




                                           25
challenged the trial court’s findings and conclusions or amended certificate of

appellant’s right of appeal.

      Because there is no record evidence showing that the State provided any

consideration for appellant’s waiver of her right to appeal, we conclude that

appellant did not enter a voluntary, knowing, or intelligent waiver of that right. See

Carson, 559 S.W.3d at 496. Our conclusion is supported by the trial court’s amended

certification of appellant’s right of appeal and its findings of fact and conclusions of

law accompanying the amended certification, which neither party has challenged.

Accordingly, we hold that appellant has not waived her right to appeal the trial

court’s judgment, and, therefore, we have subject-matter jurisdiction to consider the

merits of appellant’s remaining issues on appeal. See TEX. CODE CRIM. PROC. ANN.

art. 44.02; Carson, 559 S.W.3d at 492.

                                Preservation of Error

      The State argues that appellant waived her sole issue on appeal by presenting

a multifarious issue and by not citing the record on appeal. The State contends that

appellant’s issue is multifarious because appellant argues more than one legal theory

in a single issue: (1) that her guilty plea was involuntary due to ineffective assistance

of counsel; and (2) that her waiver of appeal is invalid. The State further contends

appellant inadequately briefed her issue because she did not cite the record on appeal




                                           26
to support her assertion that she was “wrongly coerced by her attorney to enter an

open plea of guilty.”

A.    Multifarious Issue

      When an appellant bases a single point of error on more than one legal theory

or specific ground, the point of error is multifarious. See Davis v. State, 329 S.W.3d

798, 803 (Tex. Crim. App. 2010). Appellate courts may disregard and refuse to

review multifarious points of error, but we may also elect to consider such points of

error in the interest of justice. See id. (“Because appellant bases his single point of

error on more than one legal theory, his entire point of error is multifarious. We will,

however, review his arguments in the interest of justice.”) (citing TEX. R. APP. P.

38.1); Stults v. State, 23 S.W.3d 198, 205 (Tex. App.—Houston [14th Dist.] 2000,

pet. ref’d) (“[W]e may also elect to consider [multifarious points of error] if we are

able to determine, with reasonable certainty, the alleged error about which the

complaint is made.”) (citation omitted).

      We have already determined that appellant’s waiver of appeal was invalid and

that, therefore, we have jurisdiction over this appeal. Subject-matter jurisdiction is a

threshold matter, which we must address in order to determine whether we have the

power to address the merits of an appeal. See Ex parte Moss, 446 S.W.3d 786, 788

(Tex. Crim. App. 2014) (“We have held that a lack of . . . subject-matter jurisdiction

deprives a court of any authority to render a judgment.”) (citation omitted); Tex.


                                           27
Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993) (“Subject

matter jurisdiction is essential to the authority of a court to decide a case.”).

Therefore, that issue should not prevent our reaching the merits of the rest of

appellant’s claims. Moreover, to the extent appellant’s issue is multifarious, we can

determine with reasonable certainty the errors about which she complains, and we

will, therefore, review her remaining arguments in the interest of justice. See Davis,

329 S.W.3d at 803; Stults, 23 S.W.3d at 205.

B.    Ineffective Assistance in Entering Guilty Plea and Waiving Appeal

      Appellant, in her brief on appeal, blames her entering a guilty plea “on poor

advice of her attorney,” stating that “she was wrongly coerced and convinced by her

attorney to enter an open plea of guilty without benefits of any kind” and that “[she]

was coerced and clearly misadvised” into “enter[ing] an open plea without an agreed

punishment recommendation . . . .” However, appellant cites no caselaw concerning

ineffective assistance of counsel, and she does not argue either that her counsel’s

performance was deficient or that such a performance prejudiced her, both of which

a defendant must show to prevail on a claim of ineffective assistance of counsel. See,

e.g., Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002) (“To prevail on his

claims [of ineffective assistance of counsel], appellant must first show that his

counsel’s performance was deficient” because “his counsel’s representation fell

below the objective standard of professional norms,” and, “[s]econd, appellant must


                                         28
show that this deficient performance prejudiced his defense.”) (citing Strickland v.

Washington, 466 U.S. 668, 687 (1984), and Mitchell v. State, 68 S.W.3d 640, 642

(Tex. Crim. App. 2002)); see also TEX. R. APP. P. 38.1(i) (requiring “clear and

concise argument for the contentions made [in brief on appeal], with appropriate

citations to authorities and to the record”).

      Moreover, an appellant’s claims of ineffective assistance must be supported

by the record on appeal, which, in a direct appeal such as this one, will “rarely . . .

contain sufficient information to permit a reviewing court to fairly evaluate the

merits of such a serious allegation.” See Bone, 77 S.W.3d at 833 (stating that,

because “[a]ppellate review of defense counsel’s representation is highly deferential

and presumes that counsel’s actions fell within the wide range of reasonable and

professional assistance,” record on direct appeal will usually be insufficient “to show

that counsel’s representation was so deficient and lacking in tactical or strategic

decision-making as to overcome the presumption that counsel’s conduct was

reasonable and professional”). We have reviewed the record on direct appeal and

conclude that it does not support a claim that Coleman’s performance was deficient

because her performance fell below an objective standard of professional norms or

that such performance prejudiced appellant’s defense. See id.

      Moreover, after the parties filed their briefs, including appellant’s brief with

the language quoted above, we remanded the case to the trial court to consider

                                           29
whether its original certificate of appellant’s right of appeal was defective. At the

remand hearing, appellant was represented by her appellate counsel, Hughes, who

signed her appellate brief. According to the record of the hearing, which was filed

in this Court as a supplement to the record on appeal, Hughes repeatedly represented

to the trial court that appellant was not asserting a claim of ineffective assistance of

counsel on appeal.

      The issue of ineffective assistance arose on remand only when Coleman, who

testified at the remand hearing, asserted a claim of attorney-client privilege over

communications between appellant and herself. This privilege is generally waived

when a criminal defendant asserts a claim of ineffective assistance of counsel. See,

e.g., State v. Thomas, 428 S.W.3d 99, 106 (Tex. Crim. App. 2014) (“When counsel

faces an ineffective-assistance claim, the attorney-client privilege is waived, and trial

counsel has the opportunity to explain his actions.”). When the trial court asked

Hughes if “there [had] been an ineffective assistance claim[,]” Hughes answered

“No.” During the same hearing, the trial court stated, “I don’t believe that there is a

writ or anything of that sort alleging ineffective assistance or anything accusatory

that would invoke [attorney-client] privilege,” to which Mr. Hughes responded,

“There’s not a writ, Your Honor.” See id.

      During this discussion, the State referred to appellant’s brief on appeal,

arguing that appellant “does raise peripherally an ineffective assistance of counsel

                                           30
claim for poor attorney advice.” Hughes responded, “I would say poor attorney

advice does not rise to the level of an ineffective assistance of counsel.” Appellant,

who was present at the hearing, did not contradict her counsel’s representations or

attempt to waive the privilege and assert a claim of ineffective assistance of her trial

counsel. See Carmona v. State, 941 S.W.2d 949, 953 (Tex. Crim. App. 1997) (“[T]he

power to waive the attorney-client privilege belongs to the client, or his attorney or

agent both acting with the client’s authority.”) (citations omitted).

      Furthermore, the trial court’s findings of fact and conclusions of law, which

the trial court issued pursuant to this Court’s order after its hearing on remand,

expressly concluded, “[Appellant] did not waive her attorney-client privilege

because there has been no claim of ineffective assistance of counsel filed by

[appellant], nor has [appellant] asserted anything accusatory that would invalidate

the privilege and, therefore, the privilege is still in effect.” See Thomas, 428 S.W.3d

at 106. The findings and conclusions were signed and filed by Hughes on behalf of

appellant, and the trial court’s order adopted appellant’s proposed findings and

conclusions in their entirety. Neither party has challenged those findings and

conclusions in this Court. And, even if they had, we must accept the findings of the

trial court as true unless they are refuted by the record. See Miller v. State, 393

S.W.3d 255, 263 (Tex. Crim. App. 2012); Ex parte Montano, 451 S.W.3d 874, 877

(Tex. App.—Houston [1st Dist.] 2014, pet. denied) (stating that, when issue is

                                          31
necessarily fact intensive, “a trial court’s finding must be accepted on appeal unless

it is clearly erroneous”).

      Based on appellant’s lack of briefing on the issue and her appellate counsel’s

representations at the hearing on remand to the trial court after appellant filed her

brief in this appeal, we conclude that appellant has not raised a claim of ineffective

assistance of counsel. See TEX. R. APP. P. 38.1(i). We therefore turn to whether the

record demonstrates that appellant’s guilty plea was not knowing and voluntary.

                                     Guilty Plea

      Appellant argues that her plea of guilty was not knowing or voluntary because

she entered an open plea without benefit of a sentencing recommendation “on poor

advice of her attorney.” Appellant further argues that she intended to go to trial, but

after her co-conspirator received a twenty-eight-year sentence, she entered a plea

expecting to receive “a much less severe sentence than that which was ultimately

imposed,” and she thus entered “an unknowing and involuntary plea” of guilty. She

also argues that the fact “she entered an open plea without an agreed punishment

recommendation suggests, after nearly a year and a half of preparation for trial, that




                                          32
she was coerced and clearly misadvised.”4 The State responds that appellant’s guilty

plea was knowing and voluntary.

A.    Standard of Review and Governing Law

      The voluntariness of a guilty plea is determined by the totality of the

circumstances. McNeill v. State, 991 S.W.2d 300, 302 (Tex. App.—Houston [1st

Dist.] 1999, pet. ref’d) (citing Griffin v. State, 703 S.W.2d 193, 196 (Tex. Crim. App.

1986), and Edwards v. State, 921 S.W.2d 477, 479 (Tex. App.—Houston [1st Dist.]

1996, no pet.)). A trial court may accept a guilty plea only if it is entered freely and

voluntarily. TEX. CODE CRIM. PROC. ANN. art. 26.13(b). When the record shows that

the defendant received statutory admonishments, including on punishment, there is

a prima facie showing that the defendant knowingly and voluntarily pleaded guilty.

Mason v. State, 527 S.W.3d 505, 509 (Tex. App.—Houston [1st Dist.] 2017, pet.

ref’d) (citation omitted). A defendant who attests that she understands the nature of

her plea and that her plea was voluntary carries a “heavy burden” on appeal to show

that her plea was involuntary. Id. (citation omitted). To meet that burden, the

defendant must affirmatively show that she was not aware of the consequences of

her plea and that she was misled or harmed by the trial court’s erroneous




4
      Despite this language in appellant’s brief, we reiterate that, for the reasons we
      discussed above, we do not read appellant’s brief as presenting an issue of
      ineffective assistance of counsel.

                                          33
admonishment. Id. (citing TEX. CODE CRIM. PROC. ANN. art. 26.13(c)) (citations

omitted).

B.    Analysis

      Appellant signed a written guilty plea, “voluntarily enter[ing] [her] plea of

guilty” to two counts of first-degree felony offenses, one for theft and one for money

laundering, and she acknowledged in written admonishments that the range of

punishment for her two charged offenses was “5 to 99 years or life and up to a

$10,000 fine.” In open court at appellant’s plea hearing, appellant pleaded guilty to

both counts after the trial court again admonished appellant that she was being

charged with two first-degree felony offenses, one each for theft and money

laundering, and that “the range of punishment on both of these counts is anywhere

from [5] to 99 years or life in the Texas Department of Criminal Justice Institutional

Division and an optional fine not to exceed $10,000[.]” Because the record shows

that appellant was admonished on the punishment range of the offenses to which she

pleaded guilty, there is prima facie evidence that appellant’s guilty plea was knowing

and voluntary. McNeill, 991 S.W.2d at 302 (citing Ex parte Williams, 704 S.W.2d

773, 775 (Tex. Crim. App. 1986)).

      Appellant argues that her guilty plea was not knowing and voluntary because

her attorney gave her “poor advice,” she expected to receive “a much less severe

sentence than that which was ultimately imposed,” and she entered an open plea


                                         34
without an agreed punishment recommendation, which “suggests” that, after

preparing for trial for one-and-a-half years, appellant “was coerced and clearly

misadvised.” Regarding appellant’s argument that she was poorly advised and

“coerced and clearly misadvised,” appellant does not cite any record evidence

supporting her claims, and our review of the record shows that her claims are not

supported by the record on appeal. See McNeill, 991 S.W.2d at 302 (stating that if

record shows defendant was admonished on punishment, burden shifts to defendant

to show plea entered without understanding consequences). There is nothing in the

record showing what advice Coleman gave her or how such advice was poor or

coerced appellant to plead guilty. To the contrary, the record shows that, by signing

her guilty plea, appellant acknowledged that she was mentally competent, that she

understood the charges against her and all of the admonishments, including on

punishment range, and that she “voluntarily enter[ed] her plea of guilty . . . , and

[her] plea [was] not influenced by any fear, coercion, or duress, or any

persuasion . . . .” Appellant also signed her acknowledgement that she had

“consulted fully with [her] attorney before entering [her] plea and [was] satisfied

that [her] attorney [had] properly represented [her].”

      The thrust of appellant’s argument that her plea was unknowing and

involuntary is that she entered an open plea without a sentencing recommendation

and ultimately received a harsher sentence that she expected. The trial court

                                         35
sentenced appellant to twenty-eight years’ imprisonment, matching the sentence of

her co-conspirator, Davidson, as the State had argued at appellant’s sentencing

hearing. The trial court rejected appellant’s request that she be placed on community

supervision. Although appellant referred to Davidson as “the mastermind behind this

situation,” the record evidence does not support appellant’s expectation that she

should have received a less severe sentence. Appellant and her co-conspirators were

accused of stealing and laundering more than $8 million over a seven-year period,

more than $3 million of which is attributed solely to appellant. At her sentencing

hearing, Dr. Kalsi testified about appellant’s participation and the amount of money

stolen from him by appellant and the others. Cardenas, the economic crimes

investigator, also testified about the amount of money appellant stole and laundered,

and his testimony was supported by numerous financial documents admitted at the

hearing. There was also testimony and evidence that appellant previously had been

convicted of felony theft and welfare fraud and sentenced both times to community

supervision. After sentencing in this case, the trial court rebuked appellant for,

despite being in her fifties, having not “learned a lesson” after her two prior crimes

and sentences of community supervision.

      Appellant points to no record evidence showing that her guilty plea was not

knowing and voluntary despite the severity of the two first-degree felony offenses

to which she pleaded guilty, the court’s admonishments of the punishment range,

                                         36
and her prior criminal history. See Brady v. United States, 397 U.S. 742, 757 (1970)

(“A defendant is not entitled to withdraw his plea merely because he discovers long

after the plea has been accepted that his calculus misapprehended the quality of the

State’s case or the likely penalties attached to alternative courses of action.”); Ex

parte Broussard, 517 S.W.3d 814, 816 (Tex. Crim. App. 2017) (“A guilty plea is

valid only if it is ‘a voluntary and intelligent choice among the alternative courses

of action open to the defendant.’”) (citation omitted). Appellant was admonished

that she could be punished anywhere from five to ninety-nine years or life, and her

sentence fell within that range. See Mason, 527 S.W.3d at 509 (stating standard to

show guilty plea was involuntary and unknowing is that defendant was unaware of

plea consequences and misled or harmed by trial court’s erroneous admonishment);

State v. Simpson, 488 S.W.3d 318, 323 (Tex. Crim. App. 2016) (“Simpson’s

sentence fell well within the statutory range . . . . Accordingly, there is no reason to

compare his sentence to sentences imposed on others—including the probated

sentence of the main actor in this case.”) (citing Graham v. Florida, 560 U.S. 48, 60

(2010), and McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir. 1992)).

      Because appellant attested that she understood the nature of her plea and that

her plea was voluntary, she had a heavy burden on appeal to prove that her guilty

plea was actually involuntary. See Mason, 527 S.W.3d at 509. We hold that, on this

record, appellant has not affirmatively met her heavy burden to show that the court’s

                                          37
admonishments left her unaware of the consequences of her plea, or that she was

misled and harmed by pleading guilty. See id.

        We overrule appellant’s issue.

                                     Conclusion

        We affirm the judgment of the trial court. We dismiss any pending motions as

moot.




                                              Evelyn V. Keyes
                                              Justice

Panel consists of Justices Keyes, Lloyd, and Landau.

Publish. TEX. R. APP. P. 47.2(b).




                                         38